DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 11, 15, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kearsley (US 2015029377 A1) in view of Lee (US 2013/0310631 A1), further in view of Yanai (US 8652024 B1), further in view of Tajima (US 2017/0354772 A1) (cited previously), further in view of Kearsley (US 2015/0031937 A1), hereafter Kearsley I.
Regarding claims 1, 11, and 16, Kearsley discloses blood circulation assist system (eg. Fig. 1), comprising: an implantable blood pump (eg. Fig. 1, blood pump 14); an external controller via which power to operate the implantable blood pump is supplied to the implantable blood pump (eg. Fig. 1, controller 20), a distal driveline assembly comprising a percutaneous cable connected to the implantable blood pump and a distal driveline proximal connector electrically coupled with the percutaneous cable (eg. Para. 5-6, and 68), the percutaneous cable having a skin-interface segment adapted to extend through a skin of a patient (eg. Fig. 1, section 26); and an external driveline assembly comprising an external driveline cable and an external driveline distal connector (eg. Modular external cable 27, Para. 38), the external driveline cable being connected to the external driveline distal connector and the external controller (eg. Para. 38, in-line modular connector), wherein the external driveline distal connector is adapted to be connected to the distal driveline proximal connector by the patient (eg. Fig. 1, Para. 38), and wherein the external driveline distal connector is adapted to be disconnected from the distal driveline proximal connector by the patient (eg. Para. 12), but does not disclose the external controller including an external controller display viewable by a patient in which the implantable blood pump is implanted, the external driveline cable accommodating positioning of the external driveline distal connector, by the patient, for simultaneous viewing of the external driveline distal connector and 
Lee teaches a touch screen control interface on a cardiac assist pump (eg. Fig. 1, Para. 4-6, 71, pump control system display) and a percutaneous driveline that has a connection design allowing for 360 degree axial rotation (eg. Para. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the heart assist system of Kearsley with the screen interface as taught by Lee to allow for multiple input/output options for medical devices and better portability (eg. Para. 9) and having a driveline connection design for better freedom of movement and cable management, which can include better viewing of the display (eg. Para 59). 
Yanai teaches an intermediate extension cable (Fig. 1, extension cable 16, Col. 2, Ln. 56 – Col. 3, Ln. 3) from an exit point of a percutaneous cable (eg. Fig. 1, 15) to a control unit and battery pack (eg. Fig. 1, 17 and 18).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I with an extension cable to provide better sterilization by preventing the controller from entering the sterile region (eg. Col. 1, Ln. 54 – Col. 2, Ln. 19). 
Tajima teaches a percutaneous connection mechanism that has an external line a few centimeters long (eg. Para. 55).
It would have been obvious to modify the modular external cable as disclosed by Kearsley (eg. Fig. 6A, cable 27) and the intermediate extension cable (eg. Fig. 1, extension 16) as taught Yanai with the cm lengths taught by Tajima as a value that one of ordinary skill would use as a similar range to allow for the wire to have some degree of freedom to be easily viewed by the user. See MPEP 2144.04 IIA changes in size/proportion and 2144.05 similar ranges.
Kearsley I teaches a modular percutaneous cable that has a controller connector that contacts a modular cable and countains a jumper that allows the controller to detect that the controller connector is attached by testing whether a circuit is completed by the presence of the jumper (eg. Para. 56, Fig.  3C, jumper 68).
It would have been obvious to have combined the invention above with the jumper as taught by Kearsley I to allow the device to periodically check whether the cables are properly connected (eg. Kearsley Para. 56). While Kearsley I does not disclose a display to notify the user of a connection, Lee teaches the display that would have a visual alarm on a display to notify the user of alarm information including errors on the connections of controls, etc. (eg. Para. 83, 87, and 109) One of ordinary skill would be able to include alerts regarding the jumper connection to alert the user whether or not the modular parts of the cable are properly connected.
Regarding claim 2 and 17 the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the external driveline cable has a length and a flexibility to accommodate the positioning of the external driveline distal connector, by the patient, for simultaneous viewing of the external driveline distal connector and the external controller display by the patient (eg. Lee, Para. 58-60, 360 rotation, would be obvious to have a length of wire enough to accommodate the viewing of the connector and the display to validate connection).
Regarding claim 3, 15, and 18, the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the invention of claim 2, but does not disclose the length of the external driveline cable is from 5 inches to 9 inches and the intermediate driveline assembly and percutaneous driveline assembly to skin-interface segment is 3-7 inches.
Tajima teaches a percutaneous connection mechanism that has an external line a few centimeters long (eg. Para. 55).
It would have been obvious to modify the modular external cable as disclosed by Kearsley (eg. Fig. 6A, cable 27) with the cm lengths taught by Tajima as a value that one of ordinary skill would use as a similar range to allow for the wire to have some degree of freedom to be easily viewed by the user. See MPEP 2144.04 IIA changes in size/proportion and 2144.05 similar ranges.
Regarding claim 5 and 20, the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the external driveline assembly comprises a first connection lead and a second connection lead (eg. Tajima, Fig. 7, first connector and second connector 108 and 112); the second connection lead is electrically connected to the first connection lead while the external driveline distal connector is connected to the distal driveline proximal connector; the second connection lead is electrically disconnected from the first connection lead while the external driveline distal connector is not connected to the intermediate driveline proximal connector (eg. Tajima, Para. 42-43, 50-51); and the external controller detects whether the external driveline distal connector is connected to the distal driveline proximal connector by detecting whether the second connection lead is electrically connected to the first connection lead (eg. Tajima, Para. 15, alarm mounted to at least one or more of the connectors that emit an alarm signal responsive to an electrical condition of the system, sensors in Fig. 4).
Regarding claim 6, the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses an intermediate driveline assembly that includes the distal driveline proximal connector, an intermediate driveline cable, and an intermediate driveline distal connector; the intermediate driveline cable connecting the distal driveline proximal connector to the intermediate driveline distal connector; and a percutaneous driveline assembly that includes a percutaneous driveline proximal connector and the percutaneous cable, the percutaneous driveline proximal connector being connectable to the intermediate driveline distal connector (eg. Tajima, Fig. 1-7, Para. 46-47, intermediate cable 410 and 510).
Regarding claim 21, the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the external driveline distal connector and the distal driveline proximal connector are included in a patient-operable connection assembly; the patient-operable connection assembly comprises a latching mechanism having a retention configuration and a release configuration; the latching mechanism blocks decoupling of the external driveline distal connector from the distal driveline proximal connector in the retention configuration; the latching mechanism accommodates decoupling of the external driveline distal connector from the distal driveline proximal connector in the release configuration; and the latching mechanism is reconfigurable by the patient from the retention configuration to the release configuration (eg. Fig. 7, Col. 3, Ln. 45 – Col. 4, Ln. 21, arrangement of latching pins preventing the sleeve from rotating in the removal direction and other mechanisms like LEMO mating connections).
Regarding claim 22, the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the latching mechanism is reconfigured from the retention configuration to the release configuration via relative rotation of the external driveline distal connector and the distal driveline proximal connector by the patient (eg. Fig. 7, Col. 3, Ln. 45 – Col. 4, Ln. 2, ).
Regarding claim 23, the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the latching mechanism comprises a latching member that is operated by the patient to reconfigure the latching mechanism from the retention configuration to the release configuration (Yanai, Col. 3, Ln. 45 – Col. 4, Ln. 12, latches captured in grooves of mated connector, user pulls on sleeve to retract pins and remove connector element).

Claims 4, 7-8, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kearsley (US 2015029377 A1) in view of Lee (US 2013/0310631 A1) (both cited previously), further in view of Yanai (US 8652024 B1), further in view of Tajima (US 2017/0354772 A1) (cited previously), further in view of Kearsley (US 2015/0031937 A1), hereafter Kearsley I, further in view of Litzler (US 2012/0028490 A1) (also cited previously).
Regarding claim 4, 13, and 19 the combined invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I discloses the invention of claim 3, but does not disclose the external controller comprises an external driveline connection port; the external driveline assembly comprises an external driveline proximal connector that is connects the external driveline cable to the external driveline connection port; and the external controller comprises an external driveline latching mechanism that prevents the patient from disconnecting the external driveline proximal connector from the external driveline connection port without the use of a tool.
Litzler teaches a locking means to prevent removal unless triggering an internal mechanism such as a spring mechanism (eg. Fig. 1-2, Para. 80). 
It would have been obvious to have combined the invention of Kearsley, Lee, Yanai, Tajima, and Kearsley I with the locking mechanism of Litzler to prevent wires from being withdrawn from the device and maintaining reliable connections (Eg. Litzler, Para. 80). Although Litzler doesn’t teach a key, the Examiner believes that such a locking release mechanism as shown in Fig. 2, is substantially equivalent to a lock and key mechanism to one of ordinary skill in the art.
Regarding claim 7-8 and 12, the combined invention of Kearsley, Lee, Yanai, Tajima, Kearsley I, and Litzler discloses the percutaneous driveline proximal connector and the intermediate driveline distal connector are adapted to be connected so that the patient cannot disconnect the intermediate driveline distal connector and the percutaneous driveline proximal connector without the use of a (specialized) tool (eg. Fig. 1-2, 80, locking/unlocking mechanisms can be used to put into multiple segments of cables/wires (see MPEP 2144.04 VI duplication of parts).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792